Rosenberry, C. J.
(concurring). Ch. 392 of,the Laws of 1931 attempts to confer upon the municipal court of Neenah-Menasha the jurisdiction of a justice of the peace and also that of the circuit court in certain classes of action. Sec. 35 contains the following provision, after providing for appeals from judgments of the municipal court in all civil and criminal actions and proceedings tried according to justice court procedure, to the municipal court of Oshkosh:
“Provided, that in civil cases, at appellant’s option, a bill of exceptions of the evidence and the rulings of the judge may be settled within thirty days after judgment in like cases and in like manner as in the circuit court, and when so settled an appeal may be taken direct to the supreme court within sixty days after judgment in like manner and with like effect as from a circuit court. An appeal to either court shall be a waiver of the right of appeal here given to the other court, but not of the right of appeal from the circuit court to the supreme court after trial of the appeal in the circuit court.”
Appeals to this court in justice court actions involve a matter of public policy which should receive the careful and serious attention not only of the legislators but of those who promote the enactment of legislation of this character. The section apparently enlarges the right to appeal to the supreme court, making the right dependent upon an option to be exercised by the appellant. It was felt that a long step was taken when appeals were authorized directly from the county court, and in at least two cases where there were appeals from county courts the question raised on appeal from the county court could not be determined on account of insufficiency of *506the record. A justice court is not a court of record. Courts sitting as a justice court therefore do not make a record, and appeals from such courts upon a record subsequently made up are certainly a questionable extension of the right of appeal. The judicial scheme provided by the constitution contemplated an appeal from justice court to the circuit court and from the circuit court to this court. For many decades appeals lay solely from the county court to the circuit court.
Attention is called to this matter not in any spirit of criticism but for the purpose of directing attention to the situation which will be created if direct appeals to this court are allowed in what are really justice court cases.